Citation Nr: 1139562	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  96-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE


Entitlement to an increased rating for psoriasis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980 and from October 1982 to October 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remands.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In July 2010, the Board remanded the Veteran's claim for compliance with its June 2008 Board remand, which instructed the RO to provide the Veteran with a VA examination during a flare-up of the Veteran's psoriasis.  As noted in the July 2010 remand, the Veteran reported that he had outbreaks of psoriasis, which covered 40 to 50 percent of his body every six to nine months, and that the outbreaks lasted from three to five months.  The Veteran also stated that he had an outbreak of psoriasis roughly once or twice a year, and that the outbreaks lasted for three to four months.  The Veteran's claims file reflects that the Veteran was scheduled for a VA examination in July 2010.  However, several days before the examination, the Veteran called the VA Medical Center to report that his flare-up of psoriasis had just ended.  The report of contact reflects that the Veteran "agreed to cancel the claim and have [the Veteran] reopen it at the first sign of flare up, allowing sufficient time for the veteran to be examined ("during a period of flare up") and for the record to be returned for the providers review."  Thus, the VA Medical Center noted that the Veteran's examination was cancelled because his withdrew his claim.  In a September 2011 informal hearing presentation, the Veteran's representative explained that the Veteran did not intend to withdraw his claim, and that he called to reschedule the examination during a time of flare-up of his psoriasis.  

Based on the VA Medical Center's report of contact, there is confusion as to whether the Veteran meant to withdraw his claim or reschedule his examination.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran intended to cancel his July 2010 examination because his flare-up of psoriasis resolved, and to reschedule the examination for a time when his psoriasis again flared.  In that regard, the Veteran's claim must be remanded to afford him a VA examination addressing the severity of his psoriasis during a period of flare-up, as directed by the Board in its previous remands.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the severity of his service-connected psoriasis.  This examination must be scheduled during a period of flare-up of this condition, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state the percentage of the exposed areas affected and the percentage of the entire body affected.  The examiner must also state whether the Veteran requires systemic therapy for his psoriasis, such as corticosteroids or other immunosuppressive drugs, and if so the duration of this therapy.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


